Title: To Alexander Hamilton from William Duer, [24 December 1790]
From: Duer, William
To: Hamilton, Alexander


[New York, December 24th. 1790]
My dear Friend,
I learn with inexpressible Concern, that your Health still Continues in an Equivocal State: all your Friends here Entertain on this Subject the most serious Anxiety, and I am constantly required to Impress on you the necessity of some Relaxation from the laborious Duties of your Office. In the Executing this Task, I obey the Impulse of my own Heart, let me therefore Entreat in public Considerations (for private ones have I am sensible little Camparative Influence with you) to mind what the Baron w[r]ites to you on this Subject.
I have read with Attention your Plan of the Bank; and the Report on the Duties. I love you too well to say what Even I think of them, less you may suspect me disposed to treat you as Public Men generally are by those who profess themselves their Friend. The Effects which have been produced by them are the best Proof of the Soundness of your Principles. The Sources of Public Confidence, are at length open’d. Wise and Solid Characters begin to Consider the Public, as the most Eligible Creditors: and if they are not checked in their first Speculations by a Fall in the Stocks, will I am certain bring forth such Resources as will Establish Public Credit on the most Solid Basis. Some objections have been stated by a few who pretend to be vested in Banking Principles, that it is not proper to Combine Specie, with Stocks at the same Rate. whilst they are below Par. But this if it is Examined has not the weight which the Objectors make; and it is in your Power to remove it altogether.
For my own Part I cannot see why the Bank Stock in your Plan should not rise at least to the same Rate with that of Ireland. The comparative Resources of this Country are greater; and the Dividend of the Bank is not more than 6 ⅌ Ct. whilst the Capital is one hundred, and Forty five. In a few days I will Enlarge on these Desultory Ideas—in the mean while, Pursue with firmness the Principles you have adopted; they will Establish your Reputation in the Happiness and Prosperity of the Country, to whom you have devoted your Services.
God bless you!
Wm. Duer
Alexander Hamilton Esqr.
New york. Decb 24th. 1790.
